Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142017                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 142017
                                                                    COA: 290918
                                                                    Oakland CC: 2007-217760-FC
  EDWARD ALBERT STENBERG,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 12, 2010
  judgment of the Court of Appeals remains PENDING. The defendant, through his
  counsel, has requested review of the issues raised in the Admin Order 2004-6 Standard 4
  brief he filed at the Court of Appeals. Such a request must be accompanied by a
  supporting motion. See People v Waclawski, 487 Mich ___ (Docket No. 140629,
  decided November 5, 2010). The defendant shall have 14 days from the date of this order
  to file a motion in connection with his request.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 7, 2011                    _________________________________________
           0131                                                                Clerk